 

Oo CO ~~) OW A BB WW bo —_

cao ~s) RH ALlUlUCDlCUMNWwlO lr |! ll CUD SS Ole A er OU Dllr SS CUD

. FILED

 

 

10 rm rien arama

SEP 19 2019

 

CLERK US U.STBICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Criminal No. Aw 4504 UC

UNITED STATES OF AMERICA,

)
)

Plaintiff, ) CONSENT TO RULE 11 PLEA

) IN A FELONY CASE BEFORE

Vv. ) UNITED STATES MAGISTRATE

. JUDGE

Qingshan lU
Defendant. -

 

I have been advised by my attorney and by the
United States Magistrate Judge of my right to enter my
plea in this case before a United States District
Judge. I hereby declare my intention to enter a plea
of guilty in the above case, and I request and consent

to have my plea taken by a United States Magistrate

 

 

 

Judge pursuant to Rule ll-of the Federal Rutes of —-- —
Criminal Procedure. .

I understand that if my plea of guilty is taken by
the United States Magistrate Judge, and the Magistrate
Judge recommends that the plea be accepted, the
assigned United States District Judge will then decide

whether to accept or reject any plea agreement I may

 
 

ay

Oo CO S DH ww BP WH bh

|
i i
oO I an in > Ga No — oO \O oo ~~] nN wa > w bo — oo

 

 

have with the United States and will adjudicate guilt
and impose sentence.

I further understand that any objections to the
Magistrate Judge’s findings and recommendation must be

filed within 14 days of the entry of my guilty plea.

pated: Of "14 JOtF LEI Q£LWEr SHf4a/

Derendant

patea: VSL 26H TM.

prey for Hefendant

The United States Attorney consents to have the
plea in this case taken by a United States Magistrate

Judge pursuant to Criminal Local Rule 11.1.

 

Dated: ON/ LasA,S a
Assistant Unmited States

Attorney

 

 
